       Case 1:20-cv-00074-JRH-BKE Document 95 Filed 06/14/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                       FOR THE SOUTHERN DISTRICT OF GEORGIA

                                      AUGUSTA DIVISION

TALCOTT RESOLUTION LIFE AND                  )
ANNUITY INSURANCE COMPANY,                   )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )
                                             )                CV 120-074
PHOENIX PRINTING GROUP, INC.;                )
EMILY BOYLES HADDEN, individually            )
and as natural Guardian of C.R.H, a minor; )
and BRENT ANDREW HADDEN,                     )
                                             )
               Defendants.                   )
                                        _________

                                            ORDER
                                            _________

       The Court DENIES the Hadden Claimants’ motion to require compliance with the

Court’s March 9, 2021 Order, (doc. no. 78), for five reasons. First, the motion seeks an order

compelling production by Phoenix Printing Group, Inc. (“PPG”) but the subpoena at issue was

served on non-party Harvey A. Cook in his personal capacity concerning sale of his personal

interest in PPG; (2) the motion does not allege PPG has failed to comply with any discovery

requests served upon it; (3) Mr. Cook is the former Chief Financial Officer (“CFO”) of PPG,

and even if he were the current CFO, the subpoena requires no action by PPG; (4) Mr. Cook

is not a party to this action, and the certificate of service attached to the motion does not contain

any suggestion Mr. Cook received a service copy of the motion; and (5) the motion contains

no suggestion of any effort to resolve this dispute directly with Mr. Cook after issuance of the

Court’s prior order. The Hadden Claimants may refile the current motion against Mr. Cook,



                                                 1
      Case 1:20-cv-00074-JRH-BKE Document 95 Filed 06/14/21 Page 2 of 2




but any such motion should contain certification of a good faith attempt to resolve this dispute

directly with Mr. Cook after issuance of this Order.

       SO ORDERED this 14th day of June, 2021, at Augusta, Georgia.




                                               2
